ALLOWABILITY NOTICE

Reply Under 37 CFR 1.111

The submission of the reply filed on 4/30/2021 to the non-final Office action of 2/22/2021 is acknowledged. Claims 1-23 are currently pending.

Drawings

The amended drawings of 4/30/21 have been accepted by the Office. 

Allowable Subject Matter

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the amended independent apparatus claim 1 and in the overall method as recited in the amended independent method claim 18.
Smit fails to disclose the claimed “dedicated housing” and also does not disclose a measurement device including a sensor element and a transmission apparatus in the dedicated housing, the dedicated housing being mechanically connected to the protective housing, an overall installation space required for the protective housing and the dedicated housing 
	Furthermore, amended claim 18 is allowable for reasons similar to the ones discussed in reference to claim 1 above. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835